DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 16 and 17 of U.S. Patent No. 9,492,474. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 1 is drawn to a composition suitable for intra-articular injection comprising HA with a concentration of at least 30 mg/mL with a MW of 1.3 to 2 million with an elasticity of at least 900 Pa measured at frequency of 5.0 Hz. Dependent claims 2-8 recite essentially all the other limitations recited in the instant claims except for particular buffer and salt concentrations. The description of the composition as being “suitable for intra-articular injection,” alone suggests the administration of the composition for joint ailments. Reference claims 16 and 17 recite a method of reducing at least one symptom associated with joint dysfunction comprising administering the HA composition. 


Claims 44-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10,383,890. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 14 is drawn to a method for the treatment of pain comprising the administration of a composition comprising HA with an elasticity of at least 900 Pa measured at frequency of 5.0 Hz. Dependent claims recite a concentration of 40 mg/mL to 60 mg/mL with a MW of 1 to 2 million and PBS buffer as the vehicle. Also specified is the treatment of joint pain.  
The claims are silent regarding the various elasticity measurements at 0.5 Hz. However, these would appear to be inherent properties at the recited concentrations and molecular weight. It would be within the scope of the artisan to optimize limitations, such as HA and buffer concentration through routine experimentation and arrive at the instant invention.

Allowable Subject Matter
The claims are subject to nonstatutory double patenting, as set forth above. However, the claims are determined to be free of the art. The following is a statement of reasons for the indication of allowable subject matter:  Gavard Molliard et al (US 2010/0184720 – of record) suggests the preparation of HA products that may be used for __. The HA products may have the 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623